     Case 2:18-cv-08420-RGK-PJW Document 152-1 Filed 10/09/20 Page 1 of 5 Page ID
                                      #:1591



 1   Paul J. Cambria, Jr. (CA 177957)
 1
     pcambria@lglaw.com
 2
 2   LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 3   Buffalo, New York 14202
 4   Telephone: (716) 849-1333
 4
 5
     Facsimile: (716) 855-1580
 5
 6   Attorneys for Claimant
 6
 7
 7
 8                               UNITED STATES DISTRICT COURT
 8
 9         FOR THE CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
 9
10
10
11
11   United States of America,                    Case No. 2:18-cv-08420-RGK (PJW)
12
12
                         Plaintiff,               MICHAEL LACEY’S VERIFIED
13
13   vs.                                          AMENDED CLAIM AND
14                                                STATEMENT OF INTEREST
14
     $1,546,076.35 In Bank Funds Seized
15   From Republic Bank of Arizona Account
15
16   ‘1889, et al.,
16                    Defendants.
17
17
18                    MICHAEL LACEY’S VERIFIED
18             AMENDED CLAIM AND STATEMENT OF INTEREST
19
19         Pursuant to 18 U.S.C. § 983(a)(4)(A), Rule G(5) of the Supplemental Rules for
20
20   Admiralty or Maritime Claims and Asset Forfeiture Actions and this Court’s May 8,
21
21   2020 Order (Doc. 106), Claimant Michael Lacey (“Claimant”) submits this Amended
22
22   Verified Claim asserting an ownership interest in seized property.
23
23         On June 1, 2020, the government filed a First Amended Consolidated Master
24
24   Verified Complaint for Forfeiture (Doc. 108) (“Amended Complaint”) seeking the
25
25   forfeiture of, inter alia, $16,500,000.00 in bank funds seized from K&H Account `1210
26
26   (“Defendant Asset”) (see Doc. 108, ¶¶ 43, 200, 201(a)-(e)), on the ground that the
27
27   Defendant Asset is alleged to be “derived from or traceable to proceeds of one or more
28
28   crimes defined as ‘specified unlawful activity,’ or ‘SUA’; and/or involved in one or more
     Case 2:18-cv-08420-RGK-PJW Document 152-1 Filed 10/09/20 Page 2 of 5 Page ID
                                      #:1592



 1   conspiracies to launder money, internationally launder money for promotion of one or
 2   more SUA, and/or financial transactions involving illicit proceeds” in violation of 18
 3   U.S.C. §§ 1956(c)(7)(A) (proceeds from SUA), 1956(a)(1)(B)(i) (concealment), 1957
 4   (monetary transactions involving proceeds from SUA) and 1956(h) (conspiracy) (Doc.
 5   108, ¶¶ 100, 101(a)-(c)).
 6          Claimant hereby submits this Amended Verified Claim asserting a legal interest
 7   in the entirety of the seized Defendant Asset. Claimant is the Settlor (Creator) of an
 8   irrevocable trust (“Binghamton Trust”) for the benefit of his two children. The Trustee
 9   of Binghamton Trust is Primus Trust Corporation in Hungary. The Defendant Asset is
10   owned by the Binghamton Trust for the benefit of the Claimant’s children. Claimant,
11   as the Settlor of the Binghamton Trust, has a legal interest in the entirety of the funds
12   in the account in that, inter alia, Claimant is the United States owner of the Binghamton
13   Trust pursuant to the United States Internal Revenue Service. The Defendant Asset is
14   taxed to Claimant as the settlor of a foreign trust pursuant to Section 679 of the Internal
15   Revenue Code because (1) there is a direct transfer to the trust; (2) the transferor is a
16   U.S. person; (3) the trust is a foreign trust, and (4) the foreign trust has one or more
17   U.S. beneficiaries. Official documents and records confirming this legal interest,
18   including tax returns and the trust documents, were produced to the government as
19   part of Claimant’s Rule 16 Reciprocal Disclosures in the underlying criminal case
20   pending in the District of Arizona (United States v. Lacey, 18-CR-422-PHX-DLR) on or
21   about March 4, 2019.
22          Further, Claimant asserts that all or part of the Defendant Asset is not subject to
23   forfeiture because and/or to the extent that it is not the proceeds of specified unlawful
24   activity or the proceeds of or involved in money laundering. Further, the forfeiture of
25   all or part of the Defendant Asset would constitute an Excessive Fine in violation of
26   the Eighth Amendment of the United States Constitution as recognized in, inter alia,
27   United States v. Bajakajian, 524 U.S. 321 (1998).
28
                                           2
                              MICHAEL LACEY’S VERIFIED
                       AMENDED CLAIM AND STATEMENT OF INTEREST
     Case 2:18-cv-08420-RGK-PJW Document 152-1 Filed 10/09/20 Page 3 of 5 Page ID
                                      #:1593



 1         Pursuant to Rule E(8) of the Supplemental Rules for Admiralty or Maritime
 2   Claims and Asset Forfeiture Actions, Claimant expressly limits his appearance to
 3   asserting and defending his Claim. Claimant reserves all rights to challenge the in rem
 4   jurisdiction of this Court and the propriety of venue in this action. Claimant hereby
 5   claims a legal interest in the Defendant Asset “sufficient . . . to create a case or
 6   controversy” within the meaning of Article III of the United States Constitution. E.g.,
 7   United States v. Real Prop. Located at 475 Martin Lane, Beverly Hills, CA, 545 F.3d 1134,
 8   1140 (9th Cir. 2008).
 9

10   Dated: October 9, 2020                   Respectfully submitted,
11

12
                                              s/Paul J. Cambria, Jr.
                                              Paul J. Cambria, Jr.
13                                            Lipsitz, Green, Scime, Cambria, LLP
14
                                              Attorneys for Michael Lacey

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
                             MICHAEL LACEY’S VERIFIED
                      AMENDED CLAIM AND STATEMENT OF INTEREST
Case 2:18-cv-08420-RGK-PJW Document 152-1 Filed 10/09/20 Page 4 of 5 Page ID
                                 #:1594
     Case 2:18-cv-08420-RGK-PJW Document 152-1 Filed 10/09/20 Page 5 of 5 Page ID
                                      #:1595



 1
                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 9, 2020, I filed the foregoing with the United
 3
     States District Court for the Central District of California using the CM/ECF system.
 4
           I hereby certify that on October 9, 2020, a copy of the foregoing was also
 5
     delivered to the following via CM/ECF:
 6

 7

 8
           DANIEL BOYLE
           U.S. Attorney’s Office
 9         Asset Forfeiture Section
           312 North Spring Street
10
           Lost Angeles, California 90012
11

12

13

14
                                     s/Kristina Drewery
15                                   Kristina Drewery
16

17

18

19

20

21

22

23

24

25

26

27

28
                                         5
                            MICHAEL LACEY’S VERIFIED
                     AMENDED CLAIM AND STATEMENT OF INTEREST
